DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on January 25, 2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 3, 9, 15, 21, 27 and 33 have been canceled.
Claims 1-2, 4-8, 10-14, 16-20, 22-26, 28-32 and 34-36 are currently pending and have been examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  January 25, 2021 has been entered.
 
      Response to Arguments

Applicant’s arguments regarding 101 Alice rejections have been considered but are not found persuasive. Applicant argues:




Examiner’s Response: Applicant claims are directed to adjusting a supply chain plan which could be done by a human “mental process” and it is also a method of organizing a human activity.  The steps on: 1) generating an initial plan, 2) receiving changes in inputs of the supply chain, 3) accessing information, 4) comparing the changes with information known and based on the comparison triggering an adjustment (or manipulation) of the initial plan data, 5) classifying the change into one or more categories, 6) determining information about the change and 6) collating information about the change are all part of the abstract idea.  The additional steps are all performed by a generic computer system (database, processor, memory, communication network): 7) initiating cluster solver(s) to apply algorithm to solve how to deal with the change, 8) adjusting (manipulating) the initial plan based on the solution of the applied algorithm, and 9) communicating the adjusted plan to entities.  The claimed “cluster solver(s)” is a generic computer engine that conventionally applies an algorithm to data and reaches a solution. Although Applicant’s claims are clearly framed in terms of computer-centric terms, the examiner believes that the invention is nevertheless a patent ineligible abstract idea implemented by a generic computing system. Applicant’s invention is an effort to resolve a constraint reasoning problem, which is a well known problem in academia, purely as field of study not tied to any technological environment. Solving constraint reasoning problems are a well known abstract idea.  The use of “cluster solvers” is also not considered as significantly more to make the claims patent eligible.  Applicant has not invented “cluster solvers”, but rather has chosen this type of engine to apply algorithm to solve how to deal with a data change. The examiner does not agree that implementing the idea on a conventional computer architecture to adjust and communicate data is an improvement to a technological process. In this case, the computing environment is merely being used as a tool to implement the abstract idea.  



B. The invention achieves improvements in computer capabilities by among other things, incrementally adjusting the initial supply chain plan based on the one or more received perturbations and the data stored in the database. The invention discloses improvements in computer capabilities derived from the incrementally adjusting the initial supply chain plan in a manner that is not found in conventional supply chain planning systems.

Examiner’s Response: Examiner considers that the adjusting step claimed is merely manipulating data, which is an abstract idea. Also, that all steps involved are performed by a generic computer system as explained above.


C.    Applicant’s claimed improvement increases efficiency and computer functionality over prior art systems. The plain focus of the claims is on an improvement to computer functionality itself.

Examiner’s Response: The invention could be performed by paper and pencil. The computer is used as a tool to improve system’s efficiency and make the invention less time consuming. The computer elements used are all generic. The preamble claims that the system reduces computational run time of a computer system but the how is not disclosed on the claims. There is no evidence that the use of cluster solvers reduces computational run time. There is nothing beyond the abstract idea that is significantly more to make the claims patent eligible.  Paragraph 0004 of the specification, discloses that “Ad hoc” changes are already known in the art.  There is not enough detail in the claim on how to solve the problem presented by applicant, other than doing categorization and using cluster solvers.  It is not clear how applicant’s solution is better that an “ad hoc” solution to respond to a change in a supply chain.  There is no enough detail on applicant’s specification that the invention comprises a performance improvement.



Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 10-14, 16-20, 22-26, 28-32 and 34-36 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding claims 1,13 and 25, the claimed invention is directed to an abstract idea without significantly more. The claims recite adjusting a supply chain plan, which is a mental process and a method of organizing a human activity. Other than reciting a database, a computer system (comprising a processor and a memory) and a communication network, nothing in the claims precludes the steps for being performed by hand. For example, but for “a database”, “a computer system comprising a processor and a memory” and “a communication network”, the limitations on generating an initial plan, receiving changes at the supply chain plan, accessing data, comparing changes, classifying data, analyzing data, initiating cluster solvers, adjusting data and communicating data is a process that under its broadest reasonable interpretation could be performed by hand but for the recitation of generic computer elements. This judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computers to perform the generating, receiving, accessing, comparing, classifying, determining, adjusting and communicating steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

With respect to dependent claims 2, 4, 7-8,14,16,19-20, 26, 28 and 31-32 these claims are directed to limitations which serve to limit the types of data being gathered or categorized by the invention. These claims neither introduce a new abstract ides nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

With respect to dependent claims 5-6, 17-18 and 29-30, these claims are directed to limitations which serve to limit generation and categorization of workflows to adjust the supply chain on the invention. These claims neither introduce a new abstract ides nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

With respect to dependent claims 10-12, 22-24 and 34-36, these claims are directed to limitations which serve to limit the use and categorization of cluster solvers (algorithm). These claims neither introduce a new abstract ides nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

     Allowable Subject Matter

Claims 1-2, 4-8, 10-14, 16-20, 22-26, 28-32 and 34-36 are allowable over prior art and would be allowed if 101 Alice rejection is overcome. The limitations on incrementally adjusting the initial supply chain plan based, at least in part, on a solution of the one or more cluster solvers in combination with the other limitations on independent claims 1,13 and 25 are novel and non-obvious over the prior art of record.

CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687